Case 3:17-cv-05769-RJB Document 275-3 Filed 03/27/20 Page 1 of 3




          EXHIBIT C
Case
 Ý¿-»3:17-cv-05769-RJB
      íæïéó½ªóðëéêçóÎÖÞ Document
                         Ü±½«³»²¬275-3 Filedðïñðîñîð
                                  îîè Ú·´»¼  03/27/20 Ð¿¹»
                                                       Pageï2±ºofî3
Case
 Ý¿-»3:17-cv-05769-RJB
      íæïéó½ªóðëéêçóÎÖÞ Document
                         Ü±½«³»²¬275-3 Filedðïñðîñîð
                                  îîè Ú·´»¼  03/27/20 Ð¿¹»
                                                       Pageî3±ºofî3
